Citation Nr: 1007960	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Lee 
Memorial Hospital from August 17, 2007, to August 20, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from November 1973 to November 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which 
granted reimbursement or payment for medical expenses 
incurred as a result of treatment at Lee Memorial Hospital 
from August 16, 2007, to August 17, 2007, but denied 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment at Lee Memorial Hospital from August 17, 
2007, to August 20, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

A review of the Veteran's claims file reveals that on August 
16, 2007, the Veteran was seen by a VA health care provider 
for reported problems with a catheterization.  He then 
developed what appeared to be altered mental status and was 
transferred by emergency medical services to the emergency 
room of the Lee Memorial Hospital where he arrived in shock 
with probable sepsis.  

A Report of Contact (VA Form 119) dated August 16, 2007, 
shows that the Veteran was notified that he was to be 
transferred from the Bay Pines VA Medical Center and 
Associated Outpatient Clinics to a local hospital emergency 
room, and that he may or may not be responsible for the 
payment of bills.  This notice was not signed by the Veteran, 
himself, but was acknowledged by M.D., a third party.

A critical care consultation report from the Lee Memorial 
Hospital dated on August 16, 2007, shows that the Veteran was 
admitted with an impression of probable urosepsis with shock; 
renal insufficiency; possible history of seizure disorder; 
history of deep vein thrombosis with inferior vena cava 
filter placement; and spastic paralysis.  The examiner noted 
that the Veteran was critically ill with hypotension and 
shock.

Hospital treatment records from the Lee Memorial Hospital 
dated in August 17, 2007, and August 18, 2007, show that the 
Veteran was being treated in the Intensive Care Unit (ICU).  
He was eventually discharged on August 20, 2007, with 
instructions to continue intravenous antibiotic use until 
August 26, 2007, and to follow up with VA in one week.

A VA Form 119 dated August 17, 2007, at 08:00 am, shows that 
a call was placed referencing a Sherry/CM to discuss ongoing 
plan of care and for consideration of transfer back to a VA 
Medical Center, once the Veteran was medically stable.  A 
return call from CM shows that the Veteran was said to be 
"'declining our invitation' to come to Bay Pines for his 
ongoing medical needs.  Sherry advised that VA will not 
authorize payment for care beyond the 17th as this Veteran is 
choosing non-VA sources in preferences to available VA 
Medical Facilities."

Following a review of the evidence, in April 2008, the Chief 
Medical Officer (CMO) of the Bay Pines VA Medical Center 
determined that the Veteran had been approved for 
authorization of care and payment was authorized for services 
rendered from August 16, 2007, to August 17, 2007, as 
services rendered beyond that would not be considered for 
payment at VA expense since the Veteran declined transfer to 
the VA.

A letter from the Veteran dated in May 2008 shows that the VA 
Medical Center was said to have made a mistake about the 
August 16, 2007, to August 17, 2007, hospital care at South 
Florida Regional Medical Center.

A VA medical record dated in May 2008, apparently signed by 
the CMO, shows that the Veteran was said to have offered no 
new evidence in his notice of disagreement.  It was indicated 
that he clearly declined transfer to a VA facility when 
offered, and that he had been notified of his obligation for 
the remaining days of charges.

In his July 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9) , the Veteran reiterated that he did not decline 
transfer to the VA location; that he would never decline 
transfer to a VA facility; and that he goes to his VA doctor 
for treatment every three months, having had a favorable 
relationship with VA.

While the evidence of record shows, and VA has conceded, that 
the Veteran was in need of emergent treatment when admitted 
to Lee Memorial Hospital from August 16, 2007, to August 17, 
2007, it is not clear from the record exactly when the 
Veteran's condition stabilized to the extent that he could be 
safely transferred to a VA facility.

The explanation provided by the CMO in April 2008 declines 
payment of the services rendered the Veteran beyond the 
period from August 16, 2007, to August 17, 2007, on the basis 
that the Veteran declined transfer back to a VA facility 
which had initially transferred him to a private emergency 
room.  The CMO did not attempt to offer an opinion as to when 
the Veteran's condition had actually stabilized to the extent 
that he could be safely transferred to a VA facility.

In this regard, as noted above, the hospital treatment 
records from the Lee Memorial Hospital show that the Veteran 
was in the ICU from August 17, 2007, to August 18, 2007.  The 
record does not contain an adequate opinion by a VA physician 
or other authorized VA official by providing a rationale or 
adequate reasons and bases supporting the determination with 
regard to any stabilization date of the Veteran.

Moreover, as to the issue of whether the Veteran actually 
declined transfer back to a VA facility, the Board recognizes 
that the August 17, 2007, VA Form 119 shows that at 08:00 am, 
the Veteran declined "an invitation" to be transferred back 
to a VA facility.  However, the record suggests that the 
communication was with a CM and not the Veteran himself.  The 
hospital treatment records clearly show the Veteran was in 
the ICU at the time of the asserted communication.  It 
remains unclear as to whether the Veteran had been informed 
that he was stable enough for transfer by either VA or by Lee 
Memorial Hospital on August 17, 2007.  In view of the fact 
that the Veteran was in the ICU until August 18, 2007, it is 
unclear whether the Veteran was capable of acting on his own 
behalf in the matter of obtaining and arranging for 
transport, or otherwise even cognizant of the necessity to do 
so.  It is also unclear from the evidence of record what, if 
any, attempts were made to have the Veteran transferred after 
August 17, 2007, at 08:00 am.

The record also does not specify what, if any, arrangements 
had been or could have been made for transfer of the Veteran 
to a VA facility, what parties would be responsible for 
arranging such transport, or what type of transport would be 
provided.   

As such, the Board finds that additional development of this 
matter is required prior to further disposition.  Acquiring 
this information is necessary for the purpose of determining 
whether the Veteran had been properly denied reimbursement in 
conformance with the applicable laws and regulations 
contained in 38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 
17.120, 17.121, 17.1000-17.1002. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, to include 
the consolidated health record and the 
evidence identified above, should be 
reviewed by an appropriate VA official in 
order to provide a detailed opinion 
addressing the following questions:

(a) As to the Veteran's hospitalization 
from August 17, 2007, to August 20, 
2007, at the Lee Memorial Hospital, at 
what point did his condition stabilize, 
to the extent that he could be safely 
transferred to the nearest appropriate 
VA facility?

(b)  In view of the fact that the 
Veteran was in the ICU until August 18, 
2007, was he mentally or physically 
capable of acting on his own behalf in 
the matter of arranging for transport, 
consenting to be transported, or of 
even being cognizant of the necessity 
to do so?

The VA official is requested to provide a 
complete rationale in addressing the 
foregoing questions, and should identify 
specific corroborating evidence used in 
rendering the requested opinion.  If the 
official cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

The opinion shall be type-written on VA 
letterhead and dated, and shall clearly 
and specifically identify the official 
making the decision.   

2.  The VA Medical Center in Bay Pines, 
Florida, should take necessary efforts to 
document what, if any, measures were 
undertaken to inform the Veteran that he 
was stable enough to be transferred to a 
VA medical care facility, while he was in 
the ICU on August 17, 2007.  Specifically:

a) The VA Medical Center in Bay Pines, 
Florida, should take necessary efforts 
to document what, if any, measures were 
undertaken to inform the Veteran that 
he was stable enough to be transferred 
to a VA medical care facility from the 
period following 08:00 am on August 17, 
2007, until his discharge on August 20, 
2007.  This should include obtaining 
any records which set forth that such 
notice was provided and which document 
the Veteran's response to any 
recommendations for transfer.  

b) All parties to any communications 
made should be clearly identified.  All 
documented efforts made by the VA staff 
to have the Veteran transferred a VA 
medical care facility should be 
included.

c) The VA Medical Center should also 
clarify the means by which the Veteran 
was to have been transferred to the VA 
medical care facility while he was in 
the ICU on August 17, 2007.

d) The VA Medical Center should also 
take necessary efforts to document 
whether or not the VA medical care 
facility was feasibly available (with 
sufficient bed space and appropriate 
treating capability) at any time from 
August 17, 2007, to August 20, 2007.

e) In so doing, the VA Medical Center 
should contact appropriate individuals 
to obtain all records (administrative 
records, contact reports, etc.) 
pertaining to any attempt to transfer 
the Veteran to a VA medical care 
facility from the Lee Memorial Hospital 
during the applicable period.  Any 
records obtained should be associated 
with the consolidated health record.

3.  The VA Medical Center will then review 
the Veteran's claims file (to include the 
consolidated health record) and ensure 
that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The VA Medical Center will then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

